   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 1 of 14 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION


KATHERINE E. HUFF,                         )
                                           )
               Plaintiff,                  )
                                           )
v.                                         ) Removed from Circuit Court of
                                           ) Marion County, Missouri,
SCHNEIDER ELECTRIC SE, a French Multi-     ) (District 2 at Hannibal)
National Company, SCHNEIDER ELECTRIC       ) Cause No: 21MR-CV00068
USA, INC., a Delaware Corporation,         )
DESMA SCHUHMASCHINEN GmbH, a German ) JURY TRIAL DEMANDED
multi-national Corporation, KLOCKNER DESMA )
ELASTOMERTECHNIK GmbH, a German multi- )
national Corporation, DESMA USA, INC., a   )
Delaware Corporation, WILLIAM FISHER,      )
EDWARD HULSE, BARB (REES) CANNADY, )
RYAN RICHARDS and MATTHEW DADE,            )
                                           )
               Defendants.                 )

                                   NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Schneider Electric USA, Inc. (“Schneider”), by

and through counsel, hereby removes this action from the Circuit Court of Marion County (District

2 at Hannibal), Missouri, to the United States District Court for the Eastern District of Missouri,

Northern Division, based on diversity jurisdiction under 28 U.S.C. §§ 1332, 1441(a) and 1446(b).

In support of such removal, Defendant Schneider states as follows:

                                       INTRODUCTION

       1.      This is a personal injury action arising from a work-place accident that occurred on

January 22, 2016, while Plaintiff Katherine E. Huff was operating a multi-station injection mold

machine. Exhibit 1, Petition, ¶¶ 16-17. The named defendants are alleged to be the manufacturer

of the machine, the manufacturer of one of its component parts, and five of Plaintiff’s co-workers.


                                                1
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 2 of 14 PageID #: 2




       2.      This is an action in which the District Courts of the United States have been given

original jurisdiction under the provisions of 28 U.S.C. §1332, in that diversity of citizenship exists

between Plaintiff and the properly joined defendants, and the amount in controversy exceeds the

sum of Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.

       THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       3.      On January 19, 2021, Plaintiff filed a Petition in the Circuit Court of Marion County

(District 2 at Hannibal), Missouri, which named Defendant Schneider and the following

entities/persons as defendants:

               Schneider Electric SA
               DESMA Schuhmaschinen GmbH
               Klockner DESMA Elastomertechnik GmbH
               DESMA USA, Inc.
               William Fisher
               Edward Hulse
               Barb (Rees) Cannady
               Ryan Richards
               Matthew Dade

Plaintiff’s action bears the cause number 21MR-CV0068 (the “State Court Action”). The

individual defendants are alleged to be Plaintiff’s co-workers all of whom are citizens of Missouri.

Ex. 1, Petition, ¶¶ 7-11, 176, 202).

        4.     Schneider was served with process on January 29, 2021. Exhibit 2.

        5.     The individual defendants were served with process on January 27, 2021, January

29, 2021, and January 30, 2021. Exhibit 2.

       6.      None of the other named defendants have been served as of this date.

       7.      This Notice of Removal is timely filed within 30 days after service of process upon

   Schneider. See 28 U.S.C. § 1446(b)(2)(B).




                                                 -2-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 3 of 14 PageID #: 3




       8.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

Circuit Court of Marion County (District 2 at Hannibal), Missouri, is attached hereto. The Petition

is attached hereto as Exhibit 1. The remainder of the state court file is attached hereto as Exhibit 2

and includes the following:

  DATE FILED                  FILING                                             FILING PARTY

  January 20, 2021            Summons Issued to Schneider Electric USA           Court

  January 20, 2021            Summons Issued to William Fisher                   Court

  January 20, 2021            Summons Issued to Edward Hulse                     Court

  January 20, 2021            Summons Issued to Barbara Cannaday                 Court

  January 20, 2021            Summons Issued to Matthew Dade                     Court

  January 20, 2021            Summons Issued to Ryan Richards                    Court

  January 21, 2021            Motion for Appointment of Private Process          Plaintiff
                              Server for personal service on Schneider
                              Electric SE, and DESMA Schuhmaschinen
                              GmbH, and Klöckner DESMA
                              Elastomertechnik GmbH

  January 21, 2021            [Proposed] Order Appointing Special Process        Plaintiff
                              Server - DESMA Schuhmaschinen GmbH,
                              and Klöckner DESMA Elastomertechnik
                              GmbH

  January 21, 2021            [Proposed] Order Appointing Special Process        Plaintiff
                              Server - Schneider Electric SE

  January 25, 2021            Summons Issued to DESMA USA, Inc.                  Court

  January 27, 2021            Summons Issued to Schneider Electric SE            Court

  January 27, 2021            Entry of Appearance for Branson L. Wood            Plaintiff

  January 27, 2021            [Executed] Order Appointing Special Process        Court
                              Server - DESMA Schuhmaschinen GmbH,
                              and Klöckner DESMA Elastomertechnik
                              GmbH

                                                 -3-
Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 4 of 14 PageID #: 4




January 27, 2021     [Executed] Order Appointing Special Process   Court
                     Server - Schneider Electric SE, in France.

January 27, 2021     Summons Issued – DESHMA                       Court
                     Schuhmaschinen GmbH

January 27, 2021     Summons Issued - Klöckner DESMA               Court
                     Elastomertechnik GmbH

January 27, 2021     ORDER Appointing Special Process Server -     Court
                     DESMA Schuhmaschinen GmbH, and
                     Klöckner DESMA Elastomertechnik GmbH
February 1, 2021     Motion for Change of Judge                    Plaintiff

February 1, 2021     Notice of Hearing Filed                       Plaintiff

February 2, 2021     Notice of Service - Edward Hulse              Plaintiff

February 2, 2021     Notice of Service - Barbara Cannaday          Plaintiff

February 2, 2021     Notice of Service - Matthew Dade              Plaintiff

February 2, 2021     Notice of Service - Schneider Electric USA    Plaintiff

February 2, 2021     Notice of Service – Ryan Richards             Plaintiff

February 2, 2021     Notice of Service – William Fisher            Plaintiff

February 2, 2021     Summons Personally Served – William Fisher Court

February 2, 2021     Summons Personally Served – Ryan Richards     Court

February 2, 2021     Summons Personally Served – Schneider         Court
                     Electric USA

February 2, 2021     Summons Personally Served – Matthew Dade      Court

February 2, 2021     Summons Personally Served – Barbara           Court
                     Cannaday

February 2, 2021     Summons Personally Served – Edward Hulse      Court

February 5, 2021     Certificate of Mailing – Plfs Requests for    Plaintiff
                     Admissions



                                       -4-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 5 of 14 PageID #: 5




  February 19, 2021          Entry of Appearance for Philip Sholtz              Defendants
                                                                                Fisher, Hulse,
                                                                                Cannaday,
                                                                                Richards & Dade
  February 19, 2021          Motion to Dismiss                                  Defendants
                                                                                Fisher, Hulse,
                                                                                Cannaday,
                                                                                Richards & Dade

        9.     The filings in the State Court Action include two motions, both of which are

pending:

               -   Plaintiff’s Motion for Change of Judge (Exhibit 3)

               -   Motion to Dismiss filed by the individual defendants (Exhibit 4)

        10.    This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C.

§ 1446(a) because this is the United States District Court embracing the Circuit Court of Marion

County (District 2 at Hannibal), Missouri, where the State Court Action is pending. See 28 U.S.C.

§ 96.

        11.    In accordance with 28 U.S.C. § 1446(d), Schneider has filed written notice of this

removal with the Clerk of the Circuit Court of Marion County (District 2 at Hannibal), Missouri,

where the State Court Action is pending. A copy of this Notice of Removal and the written notice

of the same also are being served upon Plaintiff.

        12.    Ordinarily, the consent of all properly joined and served defendants is a prerequisite

for removal. See 28 U.S.C. § 1446(b)(2)(A); Marano Enterprises of Kansas v. Z-Teca Restaurants

L.P., 254 F.3d 753, 755 n.2 (8th Cir. 2001) (citing Chicago, Rock Island, and Pacific Railway v.

Martin, 178 U.S. 245, 251, 20 S. Ct. 854, 44 L. Ed. 1055 (1900)).

        13.    In this case, however, other than Defendant Schneider and the individual

defendants, none of the other defendants have been served. Therefore, the consent of the other

defendants who have not been served is not required. See 28 U.S.C. § 1446(b)(2)(A).

                                                -5-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 6 of 14 PageID #: 6




       14.     As set forth more fully below, Plaintiff’s co-workers are not properly joined and

are, therefore, nominal defendants. Accordingly, their consent is not a prerequisite to removal.

Augustine, 259 F.Supp.2d at 921 (citing Thorn v. Amalgamated Transit Union, 305 F.3d 826, 833

(8th Cir. 2002); Pecherski v. General Motors Corporation, 636 F.2d 1156, 1161, (8th Cir. 1981).

       15.     Notwithstanding, Plaintiff’s co-workers have consented to this removal. Plaintiff’s

co-workers have also filed a motion to dismiss the Petition for failure to state a claim. Ex. 4,

Motion to Dismiss. That motion is pending.

                                          CITIZENSHIP

       16.     At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Plaintiff was and is an individual, residing in Marion County, Missouri. Ex. 1, Petition, ¶

1. Accordingly, Plaintiff is a citizen of Missouri for purposes of determining this Court’s subject

matter jurisdiction. See 28 U.S.C. § 1332(c)(1).

       17.     At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant Schneider was and is a corporation organized under the laws of Delaware. Ex.

1, Petition, ¶ 2. Defendant Schneider’s principal place of business in Boston, Massachusetts.

Accordingly, Defendant Schneider is a citizen of Delaware and Massachusetts for purposes of

determining this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c)(1).

       18.     At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant Schneider Electric, SA (“French Parent”) was and is a corporation organized

under the laws of France with its principal place of business in Rueil-Malmaison, France. Ex. 1,

Petition, ¶ 3. Accordingly, the French Parent is a citizen of France for purposes of determining

this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c)(1).




                                                -6-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 7 of 14 PageID #: 7




       19.      At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant DESMA Schuhmaschinen GmbH was and is a corporation organized under the

laws of Germany with its principal place of business in Achim, Germany. Ex. 1, Petition, ¶ 4.

Accordingly, Defendant DESMA Schuhmaschinen GmbH is a citizen of Germany for purposes of

determining this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c)(1).

       20.      At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant Klockner DESMA Elastomertechnik GmbH was and is a corporation organized

under the laws of Germany with its principal place of business in Fridingen, Germany. Ex. 1,

Petition, ¶ 5. Accordingly, Defendant Klockner DESMA Elastomertechnik GmbH is a citizen of

Germany for purposes of determining this Court’s subject matter jurisdiction. See 28 U.S.C.

§ 1332(c)(1).

       21.      At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant DESMA USA, Inc. was and is a corporation organized under the laws of

Delaware. Ex. 1, Petition, ¶ 6. Defendant DESMA USA, Inc.’s principal place of business in

Hebron, Kentucky. Accordingly, Defendant DESMA USA, Inc. is a citizen of Delaware and

Kentucky for purposes of determining this Court’s subject matter jurisdiction. See 28 U.S.C.

§ 1332(c)(1).

       22.      At the time the State Court Action was filed and at the time this Notice of Removal

is filed, Defendant William Fischer was and is an individual who resides in Hannibal, Missouri.

Ex. 1, Petition, ¶ 7.

       23.      At the time the State Court action was filed and at the time this Notice of Removal

is filed, Defendant Edward Hulse was and is an individual who resides in Monroe City, Missouri.

Ex. 1, Petition, ¶ 8.



                                                -7-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 8 of 14 PageID #: 8




       24.     At the time the State Court action was filed and at the time this Notice of Removal

is filed, Defendant Barb (Rees) Cannady was and is an individual who resides in Monroe City,

Missouri. Ex. 1, Petition, ¶ 9.

       25.     At the time the State Court action was filed and at the time this Notice of Removal

is filed, Defendant Ryan Richards was and is an individual who resides in Hannibal, Missouri. Ex.

1, Petition, ¶ 10.

       26.     At the time the State Court action was filed and at the time this Notice of Removal

is filed, Defendant Matthew Dade was and is an individual who resides in Palmyra, Missouri. Ex.

1, Petition, ¶ 11.

 PLAINTIFF’S CO-WORKERS HAVE BEEN FRAUDULENTLY JOINED AND THEIR
   CITIZENSHIP SHOULD BE DISREGARDED FOR PURPOSES OF DIVERSITY

       27.     Plaintiff’s co-workers are non-diverse. However, their citizenship should be

disregarded because they were fraudulently joined to the State Court Action.

       28.     Fraudulent joinder is an exception to the complete diversity requirement when there

is no cause of action stated against a resident defendant or when no cause of action exists. Wiles v.

Capitol Indemnity Corp., 280 F.3d 868, 871 (8th Cir. 2002). Where applicable state precedent

precludes the existence of a cause of action against a defendant, joinder is fraudulent. Filla v.

Norfolk & Southern Ry., 336 F.3d 806, 810 (8th Cir. 2003). Where “is well established…under

governing state law that the complaint does not state a cause of action against the non-diverse

defendant, the joinder is fraudulent and federal jurisdiction of the case should be retained.”

Manning v. Wal-Mart Stores East, 304 F.Supp.2d 1146, 1148 (E.D. Mo. 2004) (quoting Iowa

Public Service CO. v. Medicine Bow Coal Co., 556 F.2d 400, 046 (8th Cir. 1977)).

       29.     In Count IX, Plaintiff asserts a cause of action for negligence per se against

Defendant Fischer and Defendant Hulse based on their alleged violation of Missouri’s Factory

                                                -8-
   Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 9 of 14 PageID #: 9




Act, R.S.Mo. § 292.020. Ex. 1, Petition, ¶¶ 179-181. These defendants purportedly breached the

Act by failing to ensure that the injection mold was “safely and securely guarded”. Id., ¶ 179.

         30.   Plaintiff fails to state a claim against Defendant Fischer and Defendant Hulse for

negligence per se for two reasons. First, Section 292.210 cannot serve as a basis for a negligence

per se claim against these defendants because it does not apply to them. Section 292.020 is a

criminal statute that makes it a misdemeanor for an owner, not an employee, to violate § 292.020.

R.S.Mo. § 292.020; Wolfmeyer v. Otis Elevator Co., 262 S.W.2d 18, 21 (Mo. 1953); Saffold v.

McGraw-Edison Co., 566 F.2d 621, 623 (8th Cir. 1977) (interpreting Missouri law). Here, there is

no allegation that either Defendant Fischer or Defendant Hulse owned the company where Plaintiff

worked. Indeed, Plaintiff admits that they “were the employees of the employer.” Ex. 1, Petition,

¶ 176.

         31.   Second, the alleged duty breached by Defendant Fisher and Defendant Hulse -- to

ensure the equipment was appropriately guarded -- is the exact same duty that is placed on

Plaintiff’s employer in the Act to provide a safe place to work. Missouri law is clear that the duty

to provide a safe place to work is a “non-delegable” duty of the employer, and any failure to comply

falls on the employer only. Carman v. Wieland, 406 S.W.3d 70, 76 (Mo. App. E.D. 2013); Hansen

v. Ritter, 2012 WL 2498845, 1 (Mo. Ct. App. 2012).

         32.   In Count X, Plaintiff asserts a claim for negligence against Defendants Fischer,

Cannady, Richards, and Dade and that these Defendants were negligent in the following manner:

               - Concealing from Plaintiff that the control button was sticking; and

               - Ordering use of the multistation injection mold without repairing the sticking

               control button;




                                                -9-
 Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 10 of 14 PageID #: 10




Ex. 1, Petition, ¶ 205. Plaintiff further alleges that these negligent acts/omissions violated the

employer’s policy to comply with OSHA requirements and guarding statutes. Ex. 1, Petition, ¶

204.

       33.     However, Plaintiff cannot state a claim for negligence against these defendants

because Plaintiff’s injuries arise from the employer’s non-delegable duty to provide safe

workplace. “When one brings a common-law negligence action, the plaintiff must ‘establish the

existence of a duty on the part of the defendant to perform that duty and, that plaintiff’s injury was

proximately caused by defendant’s failure.’” Hansen, 2012 WL 2498845 at 4, citing Krause v.

U.S. Truck Co.¸787 S.W.2d 708, 710 (Mo. banc. 1990). “So too when an injured worker seeks to

bring a negligence action against his co-employee.” Id. “Thus, as in other common-law actions,

the threshold matter is to establish the existence of a duty owed by the co-employee.” Id. “[I]t is

not simply the existence of a duty on the part of the co-employee, but the nature of the duty

involved which is key in determining whether the co-employee may be held liable.” Id.

       34.     Providing a safe place to work is just one of the non-delegable duties an employer

owes its employees—a duty which the employer may not escape by delegating the task to someone

else. Id. at 5, citing Gunnett v. Girarider Bldg. & Realty Co., 70 S.W. 3d 632, 638 (Mo. Ct. App.

E.D. 2002). An employer’s responsibility at common law is to discharge five specific duties

relevant to safety: (1) provide a safe workplace; (2) provide safe equipment in the workplace; (3)

warn employees about the existence of dangers of which the employees could not reasonably be

expected to be aware; (4) provide a sufficient number of competent fellow employees; and (5)

promulgate and enforce rules governing employee conduct for the purpose of enhancing safety.

Id. An employer’s non-delegable duty also includes providing its employees with safe tools and

appliances. Marshall v. Kansas City, 296 S.W.2d 1, 3 (Mo. 1956).



                                                -10-
 Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 11 of 14 PageID #: 11




         35.   For an injured employee to charge a co-employee with actionable negligence,

“something more” than the breach of one of the employer’s non-delegable duties must be pled.”

Id., citing State ex rel. Badami v. Gaertner, 630 S.W.2d 175, 180 (Mo. Ct. App. E.D. 1982). “[A]

personal duty will arise out circumstances where the co-employee engages in an affirmative act,

outside the scope of employer’s nondelegable duties, directed at the worker, increasing the risk of

injury.” Gunnett, 70 S.W.3d at 641; Kelley v. DeKalb Energy Co., 865 S.W.2d 670, 672 (Mo. banc

1993).

         36.   Count X fails to state a claim because the purported duty on which it is based is the

duty to inform Plaintiff of the potential dangers of the equipment. This is merely a restatement of

the employer’s non-delegable duty to provide a safe place to work. Carman, 406 S.W.3d at 76;

Hansen, 2012 WL 2498845 at 1 (Mo. Ct. App. 2012).

         37.   The facts pleaded by Plaintiff against her co-workers are strikingly similar to those

pleaded against the co-employees in Hansen where the Missouri Court of Appeals affirmed the

trial court’s dismissal of the claims against the co-employees. In Hansen, the plaintiff brought a

lawsuit on behalf of her decedent for his death in a workplace accident against the manufacturer

of the wire-stranding machine involved in his death, as well as two co-employees: the employer’s

corporate safety manager and the employer’s operations manager. Hansen, 2012 WL 2498845, at

1.

         38.   The plaintiff pleaded that the co-employees failed to use reasonable care to make

certain hazardous conditions safe; to warn employees of hazardous conditions; to detect, correct,

and prevent unreasonably unsafe work practices and working conditions; to undertake action for

the protection of employees present at the employer’s facilities; to undertake the implementation

of safety provisions and perform plant maintenance; and to detect and warn plant employees of



                                               -11-
 Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 12 of 14 PageID #: 12




dangerous and hazardous conditions. Id. at 57. In other words, Hansen’s allegations against her

decedent’s co-employees “involved either a failure to recognize, address, protect [decedent] from,

or warn [decedent] about, alleged deficiencies” in the machine involved in his death. Id.

       39.     In granting the co-employees’ motion to dismiss, the trial court held that each duty

alleged against the co-employees was “part of the employer’s non-delegable duty to make the

workplace safe.” Id. at 2. The appeals court agreed implicitly with the trial court’s read of Hansen’s

allegations against the co-employees: “The duties ascribed to [the co-employees]…were part and

parcel of the Employer’s non delegable duty to provide a safe workplace. The duties were…duties

delegated to [the co-employees] by Employer, and assumed or undertaken by [the co-employees]

merely ‘by going to work.’” Id. at 15.

       40.     Likewise, each breach of a duty alleged here by Plaintiff against her co-workers

arises solely and completely “as part and parcel” of her employer’s non- delegable duty to provide

a safe workplace. Accordingly, there exists no reasonable basis in fact and law to support

Plaintiff’s negligence cause of action against her co-workers in this case.

       41.     Therefore, the joinder of Plaintiff’s co-workers to this action is not proper and

federal jurisdiction of this matter can and should be exercised. Manning v. Wal-Mart Stores East,

304 F. Supp. 2d 1146, 1148 (E.D.Mo. 2004) (quoting Iowa Public Service CO. v. Medicine Bow

Coal Co., 556 F.2d 400, 046 (8th Cir. 1977)).

                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       42.     Plaintiff alleges that as a result of the accident, her right hand was trapped, crushed,

and burned for an extended period of time and that her hand had to be amputated. Ex. 1, Petition,

¶ 41-42.




                                                -12-
 Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 13 of 14 PageID #: 13




        43.     Without admitting liability or conceding that Plaintiff is, in fact, entitled to recover

any damages from Defendant Schneider, Plaintiff avers in the Prayer for Relief for each count that

she seeks to recover in excess of $75,000 as damages for medical expenses for medical treatment

and psychiatric injury from the accident, lost earnings capacity, pain and suffering, permanent and

total disability, and loss of enjoyment of life. Ex. 1, Petition, Prayers for Relief.

        44.     Therefore, the amount in controversy in this action exceeds $75,000, exclusive of

interest and costs. 28 U.S.C. § 1332(a).

        45.     Because there is complete diversity between Plaintiff and the properly joined

defendants, and the amount in controversy exceeds the jurisdictional threshold of $75,000,

exclusive of interest and costs, diversity jurisdiction exists in this action.

        WHEREFORE, Defendant Schneider Electric USA, Inc. respectfully requests that this

Court assume jurisdiction over this action in accordance with 28 U.S.C. §§ 1332, 1441, and 1446.

Should any issue arise as to the propriety of this removal, Defendant respectfully requests the

opportunity to provide briefing and oral argument on the same.

                                                Respectfully submitted,

                                                BAKER STERCHI COWDEN & RICE, LLC

                                                /s/ Martha Charepoo
                                                Martha Charepoo      MO #55641
                                                Kelly M. Sabatés     MO #72995
                                                100 N. Broadway, 21st Floor
                                                St. Louis, MO 63102
                                                Telephone;     (314) 345-5000
                                                Facsimile:     (314) 345-5055
                                                mcharepoo@bscr-law.com
                                                ksabates@bscr-law.com

                                                and




                                                  -13-
 Case: 2:21-cv-00014-HEA Doc. #: 1 Filed: 03/01/21 Page: 14 of 14 PageID #: 14




                                           James S. Kreamer     MO #39682
                                           2400 Pershing Road, Suite 500
                                           Kansas City, MO 64108
                                           Telephone:    (816) 471-2121
                                           Facsimile:    (816) 472-0288
                                           kreamer@bscr-law.com

                                           Attorneys for Schneider Electric USA, Inc.




                                CERTIFICATE OF SERVICE

          I hereby certify that on this 1st day of March, 2021, a copy of the foregoing was

electronically filed using the Court’s CM/ECF system, thereby giving notice to all counsel of

record.


                                           /s/ Martha Charepoo




                                             -14-
